El Juez Asociado Señor Todd, Jr.,
emitió la.opinión del tribunal.
La Ana María Sugar Company, Inc., radicó con el Teso-rero de. Puerto Eieo (a quien en adelante llamaremos el Te-sorero) el 13 de diciembre de 1937 su declaración sobre ingre-sos correspondiente al año contributivo terminado en 30 de junio de 1937. El Tesorero envió a la contribuyente el 16 de noviembre de 194á una notificación de deficiencia para dicho año de 1937. El 29 de noviembre de 19M la contribuyente so-licitó del Tesorero la reconsideración de dicha notificación y que se le concediera una vista administrativa. El 6 de diciembre de 19M el Tesorero notificó a la contribuyente que accedería a su solicitud de vista administrativa si ésta firmaba *695una renuncia al período prescriptivo, a lo que accedió la con-tribuyente firmándose por las partes un convenio que dice así:
“Renuncia del PeRÍodo de PRESCRIPCIÓN
“En San Juan de Puerto Rico, a los 9 días del mes de die. de 1944, de una parte el contribuyente, señor (sic) Ana Ma. Sugar Co.r Inc. de la municipalidad de Mayagüez, y de otra parte don Rafael Buscaglia, en su carácter de Tesorero de Puerto Rico, convienen y consienten como sigue:
“1°: Que de acuerdo con las disposiciones de la Ley de Contri-bución sobre Ingresos número 74, aprobada en agosto 6, 1925, según lia sido posteriormente enmendada, el contribuyente en este caso por-sí, o por su répresentante debidamente autorizado, señor Alemañy Sosa, renuncia a todos los efectos legales el período de prescripción de siete (7) años que dispone la sección 60, de dieba ley, en cuanto a la tasación, imposición y cobro de la contribución sobre ingresos con respecto a su declaración de ingresos correspondiente al año con-tributivo terminado en junio 30 de 1937.
“2do.: Que la renuncia del período de prescripción en cuanto a la planilla de ingresos correspondiente al año 1937 tendrá efecto a partir desde la fecba en que la deficiencia ba sido notificada por el Tesorero de Puerto Rico, o sea noviembre 16, 1944, por todo el tér-mino- que duren los trámites del señalamiento y celebración de la Vista Administrativa solicitada en este caso y por noventa (90) días más a contar de la fecba en que baya sido celebrada la vista admi-nistrativa.
“39: Que el Tesorero de Puerto Rico podrá, en cualquier mo-mento anterior a la notificación de la resolución de la vista admi-nistrativa que se conceda en este caso, imponer la deficiencia objeto de este convenio y liacer la notificación y requerimiento de pago in-mediatamente, si creyese que la tasación o el cobro de la deficiencia ha de ser comprometido por la demora, según dispone el apartado (o), de la sección 57, de la Ley.
“4to.: Consintiéndose además que si de la deficiencia en contri-bución que le fuere notificada al contribuyente, señor Ana María Sugar Co., Inc., como resultado de la vista administrativa solicitada en este caso, estableciere apelación ante el Tribunal do Contribu-ciones de Puerto Rico, entonces el período de prescripción que aquí se conviene quedará prorrogado por el tiempo que estuviere el caso pendiente de resolución ante dicho Tribunal y por noventa (90) *696días más después de dictada resolución final por el referido Tribunal; conviniéndose además, que si la deficiencia que se notificare como resultado de la referida vista administrativa no fuere apelada ante el mencionado Tribunal de Contribuciones de Puerto Rico, entonces será prorrogado por un término de cuarenta y cinco (45) días más a contar de la fecha en que ha sido notificada la resolución de Ja Vista Administrativa.
“(Fdos.) J. Alemañy Sosa, Abogado de la Contribuyente. — Rafael BusCAGlia, Tesorero de Puerto Rico'.”
El Tesorero concedió entonces la vista administrativa so-licitada por la contribuyente y la misma se celebró el día 21 de mayo de 1945. No fue basta el 26 de noviembre de 1945 que el Tesorero notificó a la contribuyente el resultado de la vista administrativa y le tasó e impuso el importe de la deficiencia para el año 1937.
No conforme la contribuyente con la decisión del Tesorero acudió ante el Tribunal de Contribuciones alegando, primor-dialmente, que el Tesorero cometió error al imponer y tasar la deficiencia para el año 1937 por baber transcurrido más de siete años desde que la contribuyente rindió su declaración de ingresos en 13 de diciembre de 1937 basta el 26 de noviem-bre de 1945 en que se tasó dicha deficiencia. El Tribunal de Contribuciones declaró con lugar la querella de la contribu-yente y para revisar su resolución expedimos el presente auto a petición del Tesorero.
El Tribunal de Contribuciones al resolver la querella hizo constar que de acuerdo con las secciones 60(a) (1) y 61(6) de la Ley de Contribuciones sobre Ingresos vigente(1) y los términos del convenio sobre renuncia del período de prescrip-*697ción firmado por las partes, habiéndose celebrado la vista ad-ministrativa el 21 de mayo de 1945 y notificado la imposición de la deficiencia el 26 de noviembre de 1945, ya habían trans-currido los noventa días qne se habían estipulado en el inciso 2 de dicho convenio y.qne, por tanto, el Tesorero erró al de-clarar sin lugar la alegación de prescripción hecha por la contribuyente.
Arguye el peticionario, 1ro., que de acuerdo con los términos del convenio sobre renuncia del período de prescripción, el derecho del Tesorero a cobrar esta contribución no ha prescrito, y 2do., qne como cuestión de derecho e independientemente de la existencia del convenio, el Tesorero tenía facultad en ley para imponer la contribución en.este caso sin que su derecho estuviera prescrito.
No tiene razón a nuestro juicio. La notificación de defi-ciencia que hizo el Tesorero a la contribuyente el 16 de no-viembre de 1944 lo fué de acuerdo con el artículo 57(a) de la ley que, en lo pertinente, dispone:
“Sección 57.— (a) Si tratándose de algún contribuyente, el Te-sorero determinare que bay una deficiencia con respecto a la contri-bución impuesta por este título, el contribuyente, .excepto lo que dispone la subdivisión (o) será'notificado de dicha deficiencia por correo certificado, pero dicha deficiencia será tasada en la forma que se establece en la subdivisión (6). Dentro de los quince (15) días inmediatamente siguientes a la fecha de la notificación, el contribu-yente podrá solicitar del Tesorero la reconsideración de dicha deter-minación de deficiencia, expresando en su solicitud los fundamentos en que ésta se basa, y el Tesorero podrá concederle una vista admi-nistrativa antes de resolver el asunto, o podrá denegar la reconside-ración solicitada sin la celebración de vista alguna cuando a su juicio *698dicha solicitud fuere claramente infundada. Si el contribuyente no estuviere conforme con la resolución del Tesorero respecto a cual-quier deficiencia, podrá, dentro de los treinta (30) días inmediata-mente siguientes a la fecha en que se le notifique la resolución, radicar una quérella contra el Tesorero ante el Tribunal de Apelación de Contribuciones de Puerto Rico, en la forma dispuesta por la ley creando dicho tribunal; ...” (Bastardillas nuestras.)
Es cierto que la sección 60(6) de la ley dispone que “El período durante el cual esta sección requiere que se verifique una tasación de cualquier deficiencia(2) será prorrogado, (1) treinta (30) días si al contribuyente le hubiere sido noti-ficada por correo de acuerdo con la subdivisión (a) de la sec-ción 57 y no hubiere radicado apelación alguna ante el Tribunal de Apelación (sic) de Contribuciones de Puerto Rico, y (d) si se hubiere radicado alguna apelación, entonces se ex-tenderá el período de prescripción noventa (90) días a contar de la decisión final del tribunal.” (Bastardillas nuestras.) Empero, esta sección no entra en juego en el caso de autos de-bido a que el Tesorero, acogiéndose a la sección 61(6), supra, instó a la contribuyente, como condición para concederle una vista administrativa, a que firmara un convenio renunciando al término prescriptivo de siete años para tasar la contribu-ción y habiéndose firmado por las partes, no puede ahora el Te-sorero decir que no está obligado por sus términos. Como se dice en 10 Mertens Law of Federal Income Taxation, sec. 57.53, pág. 212-3, “El contribuyente puede limitar su renun-cia si así lo desea,; si es aceptada por el Comisionado en la forma limitada, os efectiva solamente de acuerdo con sus tér-minos.” No podemos presumir que el Tesorero trató de ha-cer algo innecesario para la protección de su derecho cuando impuso, como condición para conceder la vista administr'ativa solicitada por la contribuyente, que ésta renunciara al término prescriptivo. Ri de acuerdo con lo que ahora sostiene el pe-ticionario, el caso estaba cubierto por la sección 60(6), supra, ¿para qué exigir la firma del convenio?
*699De acuerdo eon la sección 57(a), supra, lo que hace el Te-sorero es notificar al contribuyente la determinación de una deficiencia pero la misma sección establece la forma en que dicha deficiencia será tasada. Como dijimos .en el caso de Ballester v. Tribunal de Apelación, 60 D.P.E. 768, 772: “Si el Tesorero no está de acuerdo con el contribuyente en cuanto a la cantidad, notifica al contribuyente por correo certificado de una deficiencia, pero en realidad no tasa la deficiencia hasta que no se le haya dado al contribuyente la oportunidad de to-mar ciertos pasos para atacarla (sección 57(a)). Sin embargo, si el Tesorero creyere que la tasación o cobro de una deficiencia ha de ser comprometida por la demora, dicha de-ficiencia ■será tasada inmediatamente y la notificación y reque-rimiento para el pago de la misma hechos por el Tesorero. (Sección 57(d); ahora 57(c), a virtud de la enmienda a la sección 57 contenida en la sección 6 de la Ley núm. 23, Leyes de Puerto Rico, 1941, Sesión Extraordinaria.) ” (Bastardillas nuestras.) Es la sección 60(a) (1), supra, la que exige que el importe de la contribución sobro ingresos — y cuando existe una deficiencia necesariamente ella forma parte de la contri-bución — sea tasada por el Tesorero dentro de los siete años después de haberse radicado la declaración de ingresos.
Las prórrogas que concede la sección 60(&), supra, están sujetas a que el período prescriptivo no haya expirado cuando surjan los hechos que motiven su extensión, ya que si el período prescriptivo se hubiera extinguido antes de los treinta días concedidos por la sección 57(a) a la contribuyente para apelar después de resuelta la reconsideración solicitada, ninguna-de dichas prórrogas podría tener efecto. No puede prorrogarse un término ya vencido. Cf. P. R. Ry., Light & Power Co. v. Buscaglia, 62 D.P.R. 597.
Domo en el caso de autos la declaración de ingresos había sido rendida el 13 de diciembre de 1937, por tanto el término de siete años para tasar la contribución venció el 13 de diciem-bre de 1944. Pero como el Tesorero no notificó la determina-ción de la deficiencia hasta el 16 de noviembre de 1944 y la *700contribuyente solicitó la reconsideración y vista administra-tiva doce días después, o sea el 28 de noviembre de 1944, el Tesorero al contestarle el 6 de diciembre del mismo año que estaba dispuesto a conceder la vista, si la contribuyente re-nunciaba al período prescriptivo, lo hizo porque sabía que sólo faltaban siete días para el vencimiento'de dicho término. De acuerdo con el trámite seguido en este caso no puede sos-tenerse que sean aplicables las prórrogas que establece la sec-ción 60(b), supra. La contribuyente, al aceptar la proposi-ción del Tesorero, no era lógico esperar que mientras tanto apelara de la notificación hecha por éste.
El hecho es que el Tesorero, amparándose en la sección 61(b), supra, obtuvo que la contribuyente firmara una renuncia del término prescriptivo pero, al hacerlo, la contribuyente, a su vez, limitó dicha renuncia, en el inciso 2 del convenio, en el sentido de que la renuncia tendría efecto desde noviembre 16, 1944, fecha de lá notificación de la deficiencia por el Tesorero, ‘‘por todo el término que duren los trámites del señalamiento y celebración de la vista administrativa solicitada en este caso y por noventa (90) días más acontar de la fecha en que haya sido celebrada la vista administrativa (Bastardillas nuestras.) Esta limitación íué aceptada por el Tesorero. Si la vista se celebró el 21 de mayo de 1945, los 90 días convenidos vencían el 19 de agosto de 1945, fecha en que a más tardar debió el Tesorero haber tasado e impuesto la contribución, para así haber estado dentro de la condición estipulada con la contribuyente. No fué hasta el 26 de noviembre de 1945, o sea más de 90 días después de haber ex-pirado el término convenido, que el Tesorero tasó e impuso la contribución, habiendo por tanto prescrito su derecho a hacerlo.
No debemos olvidar que el Tesorero, por el inciso 3ro. del convenio sobre renuncia del término de prescripción, se reservó, además, el derecho, que le concede el apartado (c) de la sección 57 de la ley, al efecto de que él podía “... en cual-quier momento anterior a la notificación de la resolución de *701la vista administrativa que se conceda en este caso, imponer la deficiencia objeto de este convenio y hacer la notificación y requerimiento de pago inmediatamente, si creyese qne la ta-sación o el cobro de la deficiencia ha de ser comprometida por la demora. ...” (Bastardillas nuestras.) Pero no sólo no hizo uso de ese derecho sino que dejó transcurrir en exceso el término convenido en el inciso segundo.
Arguye también el peticionario que su derecho a tasar e imponer la deficiencia no había prescrito ya que, de acuerdo con el inciso cuarto del tantas veces mencionado convenio, dicho período quedó prorrogado por noventa días más después de dictada la resolución final por el Tribunal de Contribuciones por haber la contribuyente apelado ante dicho tribunal de la deficiencia notificádale como resultado de la vista administrativa. Tampoco tiene razón el peticionario. La prórroga adicional del período de prescripción convenida en el inciso 4to, supra, sólo podía tener aplicación si el término acordado en el inciso 2do. del convenio hubiera sido cumplido por el Tesorero. Notificada la contribuyente después de ex-pirados los noventa días estipulados en el inciso 2do., el derecho del Tesorero a tasar la deficiencia prescribió, y el hecho de que se apelara por la contribuyente no puede sostenerse que tuvo el efecto de prorrogar de nuevo dicho término. Si el Tesorero hubiese notificado el resultado de la vista administrativa dentro de los noventa días de celebrada ésta y la contribuyente hubiera apelado al Tribunal de Contribuciones, entonces era que tenía eficacia la prórroga adicional de noventa días estipulada en el inciso 4to., supra.
No merece seria consideración la argumentación del pe-ticionario de que nada se dice en el inciso 2do. de] convenio al efecto de que el Tesorero estuviera obligado a notificar el resultado de la vista administrativa dentro de los noventa días de celebrada. Si el Tesorero no estaba obligado a hacer dicha notificación dentro de dicho término, ¿cómo iba a en-terarse la contribuyente del resultado de la reconsideración y *702vista administrativa concedidas? Equivaldría esto a dejar en manos del Tesorero indefinidamente la fijación del comienzo del término de noventa días.

Por lo expuesto, procede la confirmación de la resolución dictada por el Tribunal de Contribuciones en este caso.


O Estas secciones están "bajo el título "Limitación ele Tiempo para Im-poner y Cobrar la Contribución" y disponen:
"Sección 60. — (a) Excepto lo que dispone la seeeión 61 y la subdivisión (d) de la seeeión 57 y la subdivisión (6) de la sección 62:
"(1) El importe de la contribución sobre ingresos y beneficios excesivos y el importe de la contribución sobre ingresos impuestos por esta Ley tal como ha sido enmendada, se tasarán dentro de los siete (7) años después de haberse radicado la declaración y no podrá entablarse un procedimiento judicial para el cobro de dichas contribuciones después de vencido dicho período. (En-*697mendado por la Ley núm. 31, aprobada abril 12, 1941, en vigor desde enero 1, 1940.)
i (# * # * -y. -x-
“Sección 61.— (a) * * * ' * ' *
“(i) Cuando ambos, el Tesorero y ol contribuyente, hubieren acordado por escrito imponer (assess) la contribución después de transcurrido el período fijado por la sección 60 para la imposición de la misma, ésta podrá ser im-puesta (assessed) en cualquier momento antes del vencimiento del periodo acor-dado.” (Bastardillas nuestras.)


(2) Dentro de los siete años do haberse radicado la declaración de ingresos, de acuerdo con la sección 60(a)(1), supra.